1 TIB Financial Corp.Naples, FL (Nasdaq: TIBB) Edward V. LettChief Executive Officer & President Stephen J. GilhoolyEVP/Chief Financial Officer Sandler O’NeillNovember 13, 2007 TIBB -Sandler O’Neill 11/07 #2 TIB Financial Corp.Forward-looking Statement This presentation contains certain forward-looking statements includingthose concerning the banking industry and the company’s operations,performance, financial condition, and growth. For this purpose, anystatements contained in the presentation, that are not statements ofhistorical facts may be deemed to be forward-looking statements. Withoutlimiting the generality of the foregoing words such as “may”, “will,” “expect,”“believe,” “anticipate,” “intend,” “could,” “should,” “can,” “estimate,” or“continue,” of the negative or other variations thereof or comparableterminology are intended to identify forward-looking statements. Thesestatements by their nature involve substantial risks and uncertainties,certain of which are beyond the company’s control, and actual results maydiffer materially depending on a variety of important factors, includingcompetition, general economic conditions, potential changes in interestrates, and changes in the value of real estate securing loans made by thecompany, among other things. TIBB -Sandler O’Neill 11/07 #3 TIB Financial Corp.Financial Profile Headquartered in Naples, Florida Third Largest Publicly Traded Florida Bank Largest Publicly Traded Community Bank Headquartered in Southwest Florida TIBB -Sandler O’Neill 11/07 #4 TIB Financial Corp.Financial Profile Specialize in Middle-Market Commercial Banking Our Newest Markets - Collier & Lee - are Fastest Growing Counties in Florida and Southeast United States TIBB -Sandler O’Neill 11/07 #5 TIB Financial Corp.Hallmarks TIB’s service-oriented culture is hard to beat Senior officers are empowered, turnover is low We focus on middle market commercial banking Owner-operated commercial real estate Financing operating businesses Underwriting based on cash flow TIBB -Sandler O’Neill 11/07 #6 Key West TIB Branches Future TIB Branches BOV Branches Future BOV Branches Naples Venice Sarasota Bradenton St. Petersburg Clearwater Cocoa Beach Melbourne Vero Beach Fort Pierce West Palm Beach Fort Lauderdale Miami Key Largo TIB Financial Corp.Franchise TIBB -Sandler O’Neill 11/07 #7 TIB Financial Corp.The Florida Keys Franchise TIB has 33- year momentum & quality name recognition Loyal customers receptive to multiple product cross-selling Our community involvement runs deep TIBB -Sandler O’Neill 11/07 #8 TIB Financial Corp.The Southwest Florida Franchise Expansion Strategies Are Low Risk, High Growth Build or Buy Attract best people as employer of choice Disciplined approach to acquisitions Capitalize on fallout from “Big Bank” mergers Stick to what we do best - “Community Banking” TIBB -Sandler O’Neill 11/07 #9 As of 09/30/2007 ($ in millions) 1,395.5 TIB Financial Corp.Asset Growth TIBB -Sandler O’Neill 11/07 #10 As of 09/30/2007 ($ in millions) 1,019.4 TIB Financial Corp.Deposit Growth TIBB -Sandler O’Neill 11/07 #11 as of 09/30/2007 ($ in millions) TIB Financial Corp.Deposit Mix - $1,019.4 TIBB -Sandler O’Neill 11/07 #12 As of 09/30/2007 ($ in millions) 1,104.0 TIB Financial Corp.Loan Growth TIBB -Sandler O’Neill 11/07 #13 as of 09/30/07 ($ in millions) TIB Financial Corp.Loan Composition - $1,104 TIBB -Sandler O’Neill 11/07 #14 as of 09/30/2007 ($ in millions) TIB Financial Corp.CRE Loans by Collateral Type - $604.3 TIBB -Sandler O’Neill 11/07 #15 as of 09/30/2007 ($ in millions) TIB Financial Corp.Construction Loan Analysis - $150.7 TIBB -Sandler O’Neill 11/07 #* September 30, 2007 December 31, 2006 Loan Type # ofLoans OutstandingBalance # ofLoans OutstandingBalance Residential 6 $4,709 2 $150 Commercial and agricultural 4 965 1 142 Commercial real estate 4 2,282 1 396 Residential land development 1 3,921 - - Participations in residential loanpools 9 1,314 - - Government guaranteed loan 1 1,641 1 1,641 Indirect auto-deal loan 134 1,733 156 1,894 Total 159 $16,565 161 $4,233 ($ in thousands) As of 09/30/2007 TIB Financial Corp.Non-Performing Loans TIBB -Sandler O’Neill 11/07 #17 Indirect Loans $16 $362 $1,310 $980 $1,502 $1,913 Other Loans $178 $280 $118 $130 $(46) $483 Total loans 0.05% 0.13% 0.24% 0.14% 0.15% 0.26% Indirect Loans 0.19% 0.95% 1.72% 0.92% 1.17% 1.90%* Indirect Loans Other Loans 194 1,110 1,428 642 1,456 2,396 Charge-offs: As of 09/30/2007 ($ in thousands) *Annualized TIB Financial Corp.Asset Quality TIBB -Sandler O’Neill 11/07 #18 As of 09/30/2007 TIB Financial Corp.Asset Quality TIBB -Sandler O’Neill 11/07 #19 TIB Financial Corp.Strategic Plan Optimize Organic Opportunities Maximize Operating Productivity & Efficiency Disciplined & Successful de-novo Branching Pursue Mutually Beneficial Affiliations TIBB -Sandler O’Neill 11/07 #20 TIB Financial Corp.Strategic Focus - Growth Manage for Growth Disciplined Growth Strategy Employer of Choice Target Markets TIBB -Sandler O’Neill 11/07 #21 TIB Financial Corp.Strategic Focus - Profitability Manage for Profitability Increase Penetration of Existing Customers Improve Efficiencies and Scalability of Infrastructure Align Organization to Current Operating Environment and Further Contain Costs TIBB -Sandler O’Neill 11/07 #22 TIB Financial Corp.Future Challenges Diversification of Revenue Sources Manage Execution Risks of Larger Company Maintain Asset Quality and Balanced Loan Composition Future Funding Sources Sustainability of Historical Growth Rates TIBB -Sandler O’Neill 11/07 #23 TIB Financial Corp.Reasons to Invest Dominant position in profitable, mature Florida Keys market enables growth platform in high growth South Florida mainland Seasoned management team has successful track record in Keys, SW Florida and Venice with contiguous market expansion planned
